Citation Nr: 0315261	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  93-09 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
neurosis/conversion hysteria.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for lumbosacral strain.

3.  Entitlement to service connection for chronic depression.

4.  Entitlement to service connection for anxiety disorder.

5.  Entitlement to service connection for lumbosacral strain.

6.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

7.  Entitlement to service connection for spondylolisthesis 
of the lumbar spine.

8.  Entitlement to service connection for stenosis of the 
lumbar spine.

9.  Entitlement to service connection for sacralization of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1942 to September 
1943.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1992 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for post-traumatic stress disorder and 
for a low back disability.  In a September 1997 decision, the 
Board also determined that that new and material evidence had 
not been submitted to reopen those service connection claims.  
The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims ("the Court").  A 
joint motion for remand was filed in November 1998 which the 
Court granted in December 1998.  The Board's decision was 
vacated and remanded back to the Board as VA records had not 
been obtained and Hodge had not been considered.  

Thereafter, in June 1999, the Board remanded the case back to 
the RO to obtain the VA records and for consideration of 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The RO again 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for post-
traumatic stress disorder and for a low back disability.  A 
supplemental statement of the case was issued in September 
1999.  In May 2000, the Board remanded the case back to the 
RO again for additional consideration of new diagnoses of 
back disabilities and for additional development of the issue 
of service connection for psychiatric disorder.  

In a June 2000 rating decision, the RO denied service 
connection for degenerative joint disease and stenosis of the 
lumbar spine.  In July 2000, the RO denied service connection 
for depressive reaction.  

In a December 2000 determination, the Board determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for post-traumatic neurosis.  
The Board determined that new and material evidence had been 
submitted to reopen the claim of service connection for 
lumbosacral strain.  The Board denied service connection on 
the merits for lumbosacral strain, conversion hysteria, 
degenerative joint disease of the lumbar spine, 
spondylolisthesis of the lumbar spine, stenosis of the lumbar 
spine, and for sacralization of the lumbar spine.  The Board 
remanded the issues of service connection for anxiety 
disorder and depression to the RO for further development.  

In September 2001, the RO issued a supplemental statement of 
the case which denied service connection for anxiety disorder 
and depression.  These issues are also in appellate status.  

The veteran thereafter appealed the issues denied by the 
Board to the Court.  In February 2002, the Court vacated the 
portion of the Board's decision which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for post-traumatic neurosis and denied 
service connection for lumbosacral strain, conversion 
hysteria, degenerative joint disease of the lumbar spine, 
spondylolisthesis of the lumbar spine, stenosis of the lumbar 
spine, and for sacralization of the lumbar spine.  The issues 
were remanded to the Board for adequate consideration of the 
Veterans Claims Assistance Act (VCAA).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  

As noted, the Court remanded this case to the Board for 
adequate consideration of the Veterans Claims Assistance Act 
(VCAA).  

In February 2002, the veteran was furnished a notification 
letter regarding VCAA; however, this letter only generally 
addressed the types of evidence necessary to establish 
service connection.  The letter did not address the 
individual issues nor was the veteran told the types of 
evidence needed pertinent to his new and material claims.  
The Board realizes that the RO sent the a pertinent letter, 
however, the Court has indicated that the notification letter 
must be adequate.  Accordingly, the RO should undertake the 
appropriate actions to ensure that the directives of VCAA 
have been followed.  Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The veteran is hereby informed that 
if there is evidence supporting the issue on appeal, he must 
submit that evidence to the RO.

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
the RO.

2.  The RO should review the record and 
send an appropriate letter to the veteran 
addressing the issues on appeal to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also advise the 
veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

3.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


